 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Service Corporation d/b/a Forest Park Ambu-lance Service and New England Joint Board,Retail,Wholesale,and Department Store Union, AFL-CIO. Case 1-CA-8611October 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 20, 1973, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, United Service Corporationd/b/a Forest Park Ambulance Service, Springfield,Massachusetts, its officers, agents, successors, and as-signs, shall take the action set forth in said recom-mended Order.DECISIONMichael F. Roncalli; the complaint further alleges that Re-spondent violated Section 8(a)(1) of the Act by various actsof interrogation, threats of closure if the Union got in, andcreation of the impression of surveillance, and the com-plaint also alleges that Respondent, after the Union won aBoard-conducted election, withdrew certain preexisting em-ployee benefits. In its answer, Respondent denied the com-mission of any unfair labor practices.For reasons which will appear hereinafter, I find andconclude that Respondent discharged Henry Hall, Jr., andconstructively discharged Michael F. Roncalli, in each casein violation of Section 8(a)(3) and (1) of the Act and alsocommitted a number of independent violations of Section8(a)(1).At the hearing the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, to in-troduce evidence, and to file briefs. The parties waived oralargument at the conclusion of the hearing and Respondentand the General Counsel have filed briefs.Upon the entire record' in the case including the briefs,and from my observation of the witness, I make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Respondent, a Massachusetts corporation, with itsprincipal office and place of business in Springfield, Massa-chusetts, and another place of business at Holyoke, Massa-chusetts, is engaged at said locations in providingambulance services and in the sale and rental of health careequipment. Both the Springfield and Holyoke locations areinvolved in. this proceeding. Respondent in the course' andconduct of its business received, during the calendar year1971, in excess of $50,000' from institutions, commercialenterprises and governmental instrumentalities located inthe Commonwealth of Massachusetts, each of which meetsany of the Board's jurisdictional standards except wheresuch standard may be based solely on indirect inflow orindirect outflow of goods and services. Upon the foregoingfacts,Respondent admitted at the hearing, and I find, thatRespondent is engaged in commerce within the meaning ofthe Act.STATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on January 9 through 12, 1973, atSpringfield,Massachusetts, pursuant to a charge filed onOctober 10, 1972, and duly served on Respondent the samedate, and a complaint and notice of hearing, issued onNovember 22, 1972, by the Regional Director of Region 1of the National Labor Relations Board which was likewiseduly served. The charge was filed by New England JointBoard, Retail,Wholesale and Department Store Union,AFL-CIO, sometimes hereinafter referred to as the Union.The complaint, which was amended at the beginning of thehearing, alleges that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Henry Hall, Jr., andII.THE LABORORGANIZATION INVOLVEDNew England Joint Board, Retail, Wholesale and De-partment Store Union, AFL-CIO, is a labor organizationwithin the meaning of the Act.1The record errors are hereby noted corrected. Also GeneralCounsel'smotion to strike,taken under advisement,is denied inasmuch as the testimo-ny sought to bestricken relates to a subsequent conversation between thewitness,John E. McLaughlin, and the Employer's president,Soutiere, whichdealtwithcomplaints made by McLaughlin to Soutierein respect to theconduct of one of thediscriminatees.206 NLRB No. 65 FOREST PARKAMBULANCESERVICE551III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsIn July 1972, Michael F. Roncalli, one of the allegeddiscriminatees,and Mike Goldman held a number of dis-cussionswith their fellow employees with regard toRespondent's wages and working conditions. Followingthese discussions Goldman drew up a petition for presenta-tion to Respondent's president, Richard Soutiere, in whichcertain improvementsin salariesand other terms of employ-ment were requested. Goldman and Roncalli then circulat-ed this petition among their fellow employees and 9 out of10 eventally signed it. In view of the lack of unanimity,however, it was decided, for the time being, not to presentthe petition.Roncalli and Goldman then wentto seeJohn Foley, alocal official of the Union, about the possibility of organiz-ing Respondent's employees. Foley agreed toassistRoncalliandGoldman in this effort and provided them with blankunion authorization cards. At Foley's suggestion the afore-mentioned employee petition was not presented to Respon-dent.In early August Roncalli and Goldman began contactingtheir fellow employees in an effort to obtain their signaturesto the authorization cards. Sometime during the period fromapproximately August 10 through 14, 9 out of the 10 driversand attendants employed by Respondent at Holyoke andSpringfield including the alleged discriminatees, Hall andRoncalli, signed union authorization cards which wereturned over to Foley on August 14, 1972. Foley then con-ducted a union meeting attended by Roncalli, Goldman,Douglas Adams, and David Alves. At this meeting Foleyadvised the employees that he was going to send a letter toRespondent requesting it to recognize the Union.On the same date Foley sent a letter to Respondent de-manding that Respondent recognize the Union as the exclu-sive representative of the drivers and daymen. This letterwas received by Respondent on August 16, 1972.Foley also held anotherunion meetingseveral days laterwhich was attended by Hall and Tourigny.On Auglist 17, 1972, a petition was filed by the Union inCase 1-RC-12318 for an NLRB-conductedelection in aunit ofRespondent's drivers and attendants at its Spring-field and Holyoke locations.At or about the time the petition was filed, Goldman leftRespondent's employment and Henry Hall, Jr., the otheralleged discriminatee, took Goldman's place assisting Ron-calli in the Union's campaign. Thereafter until the electionboth Roncalli and Hall actively sought to persuade theirfellow employees to vote for the Union in the forthcomingelection.On September 12, 1972,'a stipulation for certificationupon consent election was entered into by the parties whichwas approved by the Regional Director for Region 1 onSeptember 14, 1972.During August and September there is testimony, aboutwhich more will be said hereinafter, that Respondent's pres-ident, Soutiere, and itsgeneral manager,Donald P. Larivi-ere, spoke to individual employees with regard to theUnion; also three or four employees went to Soutiere's of-fice of their own accord and confirmed to Soutiere that theywere opposed to the Union.On September 20, Soutiere gave a speech to all employeesin the unit in which he told them that it was Respondent'sview that the employees did not need a union and that theUnion could make them no promises.The Board-conducted election was held on September 26,1972, and according to the final tally of ballots, the Unionwon by a vote of 6 to 4. No objections to election were filedand a Certification of Representative was issued, to theUnion on October 5, 1972. The agreed upon unit of employ-ees for which the Union was certified as exclusive bargain-ing representative was "all regular crew chiefs, drivers,driver-mechanics and attendants but excludingcasual em-ployees, part-time employees working less than 20 hours aweek, office clerical employees, guards,professional em-ployees and supervisors as defined in the Act."On September 26, 1972, Respondent canceled a payrolldeduction arrangement which it had provided Hall for morethan a year. Also on September 26, Respondent declared apolicy, to be effective September 27, that employees were nolonger going to be permitted to keep pets on the companypremises.On September 28, 1972, Hall was discharged. OnSeptember 28, Roncalli was transferred from Holyoke toSpringfield and his employment ended on September 29,1972. Also on September 29, 1972, Respondentissued anotice that effective that day employees would no longer bepermitted to keep their personal automobiles inside the ga-rage on company premises.B. Respondent's TopManagementThe complaint alleges, the answer admits and I find thatthe Respondent's president, Soutiere, and its general man-ager,Lariviere, are and were, at all timesmaterial hereto,agents ofthe Respondent, acting in its behalf,and are su-pervisors within the meaning of Section 2(l1) of the Act. Ifurther find that Soutiere and Lariviere, have the authority,inter alia,to hire and discharge employees and that both ofthem handle the implementation of Respondent's personnelpolicies.2C. The Alleged 8(a)(1) ViolationsOn or about August 18 or 20, 1972, Lariviere had a con-versation with employee Douglas Adams at the DingleClub, a local bar on High Street in Holyoke,Massachusetts.During this conversation, Lariviere brought up the subjectof the Union and asked Adams who had started it. Adamsidentified the organizers as Hall, Roncalli, Jerry Moore, andan employee by the name of Mike who had already leftRespondent's employment. Lariviere then asked Adamshow he proposed to vote in the upcoming election but Ad-ams gave him no answer. Lariviere also told Adams that2 Soutiereso adnutted at the hearing. Thus at 558of the transcript thefollowing testimony by Soutiere appears.Q. And you rely on him [Lanviere] for the day to dayoperations ofyour ambulance service?A. Yes.Q Personnel policies?A. No, I would say we both do that., 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentwas countingon Adams' vote because of favorsdone for Adams (rehiring Adams after a previous dischargeand continuing Adams on the payroll during the periodAdams' driver's license was suspended). Lariviere askedAdams several times in this conversation to vote "no" in theBoard election. Lariviere also told Adams that Soutiere didnot want the Union in the Company because it would onlycausetrouble and would go on strike after which Soutierecould declare bankruptcy and move to Laconia.3 Finally,Lariviere told Adams that Respondent had received a listfrom the "Federal Labor Board in Boston" saying that aunion was starting at Respondent and that Adams' nameheaded the list 4Several days after his employment by Respondent onSeptember 9, 1972, Ronald Young was questioned by Souti-ere at the Springfield office and asked whether he, Young,had heard anything about the Union or whether anyone hadspoken to him about it. Young advised Soutiere that Halland Tourigny had come to his, Young's, house in an ambu-lance and discussed the Union and inquired about his feel-ings in the matter.'Sometime in late August or in September 1972, after Lari-viere returned from his vacation, Lariviere spoke to Halland Tourigny at the Holyoke office. Lariviere advised Halland Tourigny on this occasion that, if the Union got in,Soutiere wouldn't be able to pay union wages or benefitsand that he might have to close up and move to Laconia,New Hampshire, where Soutiere had his other ambulanceservice, thus putting the Forest Park employees out ofWork .6On September 25, 1972, Lariviere again spoke to Adamsat the Dingle Club after asking Adams to meet him thereduring an earlier telephone call. On thisoccasionLarivierereminded Adams that Adams would be required to take atrip to Philadelphia that night. Lariviere exhorted Adams toget back to work for the election the following day becauseAdams vote was the deciding one and "they were countingon it."On September 26, 1972, the Union,as noted,won theBoard-conducted election. Also on September 26, 1972,Soutieresenta letter to Victor Rosenburg, an attorney inSpringfield,Massachusetts, stating that Respondent wouldno longer deduct payments from Hall's salary, as it had inthe past. The letter explained that the "deduction practicewas being discontinued on that date due to "a change inCompany policy." The arrangement had originally beenmade between Hall and Soutiere in July or August 1971 atHall's request to enable Hall to satisfy an obligation to acreditor. No reasons for this change in company policy wereoffered by Soutiere at the hearing nor does the letter itselfoffer any reason for this change in policy.Again on September 26, a notice to all employees was putup stating that effective September 27, 1972, it wasagainstcompany policy to have pets on company premises. Up tothat time employee Douglas Adams had regularly kept adog with him at Respondent's Holyoke office on those dayswhen he was at work. After publication of this notice he wasno longer able to do so and the dog was picked up by adogcatcher.Soutiere testified at the hearing that the new policyagainst keeping dogs came about as the result of a com-plaint from the principal of a school around the corner fromthe Holyoke office that the dog was in the school and com-plaints from a tenant in the building thatthe dog was mess-ing and that the messwas smellingup the garage. Nothingseriouswas done about this matter, according to Soutiere,until one day he went to the Holyoke office and noticed thatRoncalli also had a dog. Fearing that the practice of keepingdogs on the premises would increase, Soutiere published theinstant notice.At the Holyoke office employees were also permitted tokeep their cars inside the Respondent's garage until a noticewas published on September 29, 1972, over Soutiere's name,prohibiting this practice. No explanation of the withdrawalof this employee benefit was offered at the hearing:In his amended complaint the General Counsel also alleg-es that Respondent violated Section 8(a)(1) of the Act bynotifying the Commonwealth of Massachusetts Division ofEmployment Security that Roncalli has resigned therebydisqualifying Roncalli from receiving unemployment com-pensation, whereas, the General Counsel contends, said em-ployee was discharged for union activities, I will deal withthis allegation later in this Decision.3'Soutiere also has an ambulance service inLaconia, NewHampshire.° I make these findings on the basis of the credible and undisputed testimo-ny of Adams. Lariviere did not testify. I discredit Souttere's testimony thathe, Soutiere,never discussedthe Union with Lanviereor with anyone elseexcept his wife andattorney.It seems to me unlikely that no such discussionwould have occurred in the light of Soutiere's admission, previously noted,that he and Lariviere both handled personnel policies. Also I found`Soutiereto be a defensive and argumentative witness who contradicted himself in hisother testimony, as will appear.51make these findings based on the credible testimony of Young. I havealready discredited Soutiere's statement that he did not discuss the Unionwith anyone except his wife and his lawyer. I also note that during Soutiere'sspeech to employees on September 20, Soutiere made a point of informingemployees that they were not permitted to use company vehicles to solicitvotes for the Union61 make these findings on the basis of the credible and generally corrobo-rative testimony of Toungny and Hall. Although IatLplaced the incident inIdle August or after Lariviere returned 'rom his vacation, whereas Tourrgnysaid it occurred on September 23, 1972, I conclude from their highly similardescription of the event that the incidents were one and the same that `itoccurred at some tune between those dates in the manner found above.Again, asdieted,danviere did not testify.D. Concluding Findings Re:8(a)(1) AllegationsI find that Lariviere's questioning of Adams on August 18or 20, 1972, and on September 25, 1972, about the unionactivities of his fellow employees and the way Adams ex-pected to vote in the forthcoming election, constituted un-lawful interrogation in violation of Section 8(a)(1) of theAct."Additionally I find coercive and violative of Section8(a)(1), Lariviere's statement to Adams that Adams nameheaded a list supplied by the Board naming employees whohad formed the Union. Even though `this statement did notimply surveillance of union activities, I find in the contextof the conversation in which it occurred that it wascalculat-ed to leave a ,coercive impression.7See EssexWire Corporation,d 88 NLRB 397, enfd:as modified 80 L1Uta13166 Qt.A. 6,1972); Chris &Pittsof HallywoodInca196 NLRB 866. FOREST PARK AMBULANCE SERVICE553I further find that Soutiere's questioning of RonaldYoung (several days after the latter's employment on Sep,tember 9, 1972), with regard to any attempts by his fellowemployees to discuss the Union with him was likewise un-lawful interrogation in violation of Section 8(a)(1) of theAct .8 In making this finding I rely upon its occurrence in thecontext of Respondent's other unfair labor practices and theabsence of any business justification for it.I find that Lariviere's statement to Adams on or aboutAugust 18 or 20, 1972, and Lariviere's statements to Halland Tourigny on one occasion between late August andSeptember 23, 1972, that Respondent would close down itsoperation and move to Laconia, New Hampshire, becauseSoutiere could,not afford to pay union wages, are unlawfulthreats to take reprisal against employees for their unionactivities in violation of Section 8(a)(1) of the Act .9 In mak-ing this finding I rely not only on the facts already recitedin regard to these incidents but also on the absence of anyindication that the Union at the time in question had prof-fered any specific bargaining demands upon Respondentand upon Soutiere's admission at the hearing that he did notmake any inquiry during the union campaign as to whatwages were noramlly demanded by the Union.I find that Respondent's cancellation of Hall's checkoffarrangement and employees' inside parking privileges werealso reprisals against employees for their union activities inviolation of Section 8(a)(1) of the Act. I make these findingsof violation in view of the facts that: the cancellation ofthese preexisting benefits occurred just after the Union'svictory in the Board-conducted election; no explanationwas offered at the hearing or any other time for the with-drawal of these benefits; Soutiere was opposed to theUnion, as he admitted at the hearing, and in the context ofRespondent's other unfair labor practices.I do not find that the withdrawal of the privilege of keep-ing dogs on the premises violated Section 8(a)(1) of the Act.While the timing of the withdrawal of this privilege andSoutiere's opposition to the Union do not leave the matterfree from doubt, Soutiere's explanation at the hearing thathe feared abuse of the privilege based on Roncalli's takingadvantage of it constitutes a reasonable business reason forchanging management's policy in this regard.'0E. The Alleged 8(a)(3)Violations1.HallHall's extensive union activities have been recounted ear-lier in this Decision and, it may be recalled, Hall untimatelybecame, along with Roncalli, the leader of the Union's orga-nizational campaign." There can be no question that man-sChris & Pitts of Hollywood, supra.9 See,e.g.,Wisconsin Bearing Company,193 NLRB 249;Morrison Cafete-rias Consolidated Inc.,148 NLRB 139, enfd. as modified 431 F.2d 254 (C A.8, 1970);ValleyMold Company, Inc.,191 NLRB 498, ant d. as modified 467F.2d 482 (C.A 6, 1972);Mademoiselle Shoppe, Inc.,199 NLRB 983.10Roncalli did not deny that he also brought a dog on the premises11 In addition to his other activities I find that on September 27, 1972, Hallprepared a list of bargaining demands on a sheet of paper which Hall placedon his desk at Holyoke when he left on a call. I further find that Lanvieresaw this list of demands when he, Lariviere, came to the Holyoke office, inagement was aware of Hall's participation, because Adamsso informed Lariviere on August 18 or 20. Also Soutiereadmitted at the hearing that he suspected that Hall favoredthe Union because Hall was not one of those employeeswho came to Soutiere's office to tell him of their oppositionto the Union. Finally, it is clear that Respondent main-tained union animus at the time in question based on the-8(a)(1) violations found above and Soutiere's opposition tothe Union admitted at the hearing.The foregoing findings of fact, coupled with the dischargeof Hall, supply the elements ofa prima facieshowing thatsaid discharge violated Section 8(a)(3) and (1) of the Act.12However, since Respondent has advanced the affirmativedefense that Hall was discharged for cause, the questionbecomes whether the General Counsel has established by apreponderance of the relevant evidence that Hall was, infact, discharged for discriminatory reasons rather than forcause, as Respondent asserts.Hall began work with Respondent on January 3, 1971.13He was thereafter continuously employed until his dis-charge on September 28, 1972. Hall was initially hired as anambulance attendant but was promoted to the position ofambulance crew chief on June 13, 1971. Hall was an excel-lent worker, was the most highly trained ambulance atten-dant Respondent ever had in its employ and he also held theposition of crew chief longer than any other employee ex-cept one.14Soutiere, who was examined by the General Counsel un-der Section 43(b) of the Federal Rules of Civil Procedure atthe beginning of the hearing, stated, however, that-fourincidents-the last being the most serious-constituted thebases for his discharge of Hall, and Soutiere admitted at thispoint in his testimony that these were the only reasons forHall's termination.15I will treat with each of these incidents in the chronologi-cal order in which they occurred.a.The Gold CrossincidentThis incident occurred sometime about January or Feb-ruary 1972.16 In this incident Hall had an argument withdrivers employed by Gold Cross Ambulance Service overHall's complaint that they were answering a call in whatHall considered Respondent's "Holyoke territory." As theresult of this incident, Hall purportedly exacerbated alreadyHall's absence, to deliver some billing sups which Hall had requested ofLanviere earlier in the day. Hall found the billing slips next to the list whenHall returned from his call.12Heck's Inc,156 NLRB 760, 762, enfd. as modified 386 F.2d 317 (C.A.4, 1967).13An issue arose at the hearing whether Hall, a Negro, was hired to resolvea complaint he had filed the the Massachusetts commission against discrimi-nation. My concern here, however, is to determine the basis for Fall's dis-charge, hene I find it unnecessary toresolvethe question of the basis of hisbeing hired.141 make these findings on the basis of Soutiere's admissions at the hear-ing.s Soutiere, however, advanced additional reasons for the discharge whenhe testified during Respondent's case in chief, which will be discussed herein-after.16 I base this conclusion on the testimony of McLaughlin, the operationsmanager of Gold Cross Ambulance Service, who seemed tomemorecertainof the date than Hall, who recalled it occurring in the last part of 1971,andSoutiere who thought it occurred in the summer of 1972. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDbad feeling existing between Gold Cross and Respondent.17I conclude, however, that this incident played no part inRespondent's decision to discharge Hall. No record wasmade of the matter; no further difficulties with Gold Crossappear to have developed; Soutiere admitted that he did notthink of this incident until a few weeks before the hearingherein and the matter was not mentioned in Soutiere's affi-davit to the Board agent explaining his reasons for discharg-ing Hall.b. The High Street Pizza incidentOn February 11, 1972, shortly after 2 a.m., Hall andStefancik took their ambulance to a pizza restaurant onHigh Street in Holyoke in answer to a call. When they gotthere they found a young woman, who had apparently lostcontrol of herself, struggling with four police officers andcustomers. The police officers requested Hall and Stefancikto put this woman in a straitjacket and take her to thehospital. Hall informed the police that he did not have astraitjacket on this ambulance. Some discussion ensued dur-ing which the police repeated their request that a straitjacketbe put on the woman. Hall and Stefancik did not refuse touse some other method to move the woman but the policeinsisted on a straitjacket. Finally, the woman was subduedand handcuffed by the four police officers and she was putinto a police car which then drove off. Hall and Stefancikthen left the premises.18At some time during the course of this incident then Lt.McMullen of the Holyoke Police Department received apolice radio call from one of the officers at the scene sayingthat the Forest Park Ambulance personnel would not movethe woman. McMullen directed the officer to have the am-bulance attendants move the patient or he, McMullen,would complain to Soutiere. Sometime later the officerscalled McMullen from the hospital to report they had takenthe woman there. McMullen then made a telephone com-plaint to Forest Park's answering service and a written com-plaint to his supervisor.19No further action was taken by the police department inrespect to this incident. While Soutiere requested a writtenreport of it from Hall and told Hall that he, Soutiere, desiredno problems with the police department, the matter wasthereafter dropped.I conclude that Hall's explanation satisfied Soutiere at thetime 20 and was not a causative factor in his discharge and17 I discredit Soutiere's statement that he warned Hall that Hall would bedischarged if he caused further trouble with Gold Cross, a warning Hallcredibly denied.is The only two witnesses to this incident who appeared at the hearing wereHall and Stefancik. I make these findings based primarily on the testimonyof Stefancik, a disinterested witness who appeared pursuant to subpena andwho left Respondent's employ prior to the advent of the Union. Stefancik'stestimony is corroborated in its essentials by that of Hall and by a writtenstatement given to Respondent by Hall shortly after the incident.19I make these findings on the basis of the testimony of McMullen, ascorrected in his cross-examination,in which he describes the contacts asincluding only one radio report from the scene and one telephone call fromthe hospital. The written complaint to McMullen's supervisor was not put inevidence.20 Itdoes not appear that Stefancik was asked to make a report Nor washe advised of any complaint.itwas not mentioned, in any event, when he was discharged.Moreover, even were I to accept the hearsay report of theincident instead of the, testimony of Hall and Stefancik-which I do not-I see no essential conflict between the radioreport given' to McMullen from the officers at the scene andthe explanation given by Hall to Soutiere and Hall's andStefancik's testimony at the hearing. For the report can bereconciled with the versions of Hall and Stefancik in thatthe radio report does not purport to describe the entireconversation with Hall and Stefancik; i.e., they did in factinitially refuse to move the patientin a straitjacket,becausethey didn't have one.Finally, I note that no further written report was filed byMcMullen with Respondent.c.The Providence Hospital incidentOn September 11, 1972, Hall made a suggestion to anunnamedsecretary to Mrs. Margaret Mclnerny, director ofsocial servicesas the hospital, that the hospital should notmake calls to Respondent to move patients during the lunchhour because of the obvious conflict with their lunches andlunches at nursing homes to which they might be moved.The secretary informed Hall that she considered this a goodidea and would mention it to Mclnerny. Mrs. Mclnerny didnot speak to Hall.21The secretary then apparently mentioned the suggestiontoMrs. Mclnerny who called Respondent and spoke toLariviere.Mclnerny told Lariviere of the suggestion andinquired if lunchtime calls were causing a problem to Re-spondent and Lariviere answered that Respondent wouldtake callsat that time. Lariviere asked if Hall's behavior wasobjectionable and Mrs.' Mclnerny told him it was not. Inexplainingthe reasons Hall advanced for the suggestion,Mrs. Mclnerny added that Hall stated thatsuch calls alsointerfered with his own lunch hour. Mrs. Mclnerny did notsay she used the word complaint in her conversation withLarivierenor does Lariviere's report use that word.Soutierehimself did not use the word complaint in testifying toLariviere's report of the matter. Mrs. McInerny's full testi-mony indicates that her call to Lariviere might he consid-ered a complaint only insofar that she was questioning theauthority of Hall to make sucha suggestion.Soutiere and Lariviere then went to Respondent's Ho-lyoke office to discuss the matter with Hall. In the presenceof Tourigny and Soutiere, Lariviere told Hall that Hall was,without authority to take such mattersinto hisown handsand should not do so in the future without checking withmanagement.To Hall's responding question whether anyharm had been done Lariviere answered in the negative. 22In further discussion of the matter Hall explained to Sou-tiere and Lariviere that his difficulty with lunch hours reallyrelated to moving patients at the Holyoke nursing home atlunchtime (to which apparently a patient from Providence21 I make thesefindings on the basisof Hall's credibletestimony. Thesecretary did not testify.I also findthat speedin handling ambulance callsisessential inasmuchas Respondent operatesthe only ambulance in Ho-lyoke, a city with a population ofover50,000 people See 1972 World Alma-nac, published by Newspaper Enterprise Association, Inc., p. 173, of whichthe parties agreed at the hearingthatImight takejudicial notice.211 make these findingson the basis of the credible testimonyof Hall.Lanviere,as notedpreviously, did not testify. FOREST PARK AMBULANCE SERVICE555Hospital might be taken) because there was only one eleva-tor at that home and it was crowded at lunchtime. Hall saidit took too long to wait for the elevator. Soutiere told Hallthat, if the elevator could not be used, Hall would take apatient down the stairs on a stretcher. Hall repeated that hewould wait for the elevator. To this Soutiere rejoined thatifHall did not do what he was told, i.e., use the stairs,Soutiere would find someone who would 23In view of the foregoing, I am unable to conclude that thisincident involved a "complaintwith respect to Hall. Itinvolved rather a simple practical suggestion by Hall topersonnel of Providence Hospital to consider a change in itsambulance call procedure and a subsequent action by Sou-tiere and Lariviere to clarify with Hall his authority to makesuggestions of this type to Respondent's clients and also toclarify with Hall his responsibility to carry patients downthe stairs when an elevator was full.d. The Bertram incidentIn the early hours of the morning of September 26, 1972,Officers Kelly and Sullivan of the Holyoke Police Depart-ment responded to a call at the apartment of Robert A.Bertram, 173 Beech Street, Holyoke, to put someone backin bed. After arriving at the Bertram apartment one of theofficers called Sgt. Edwin McMahon of the same depart-ment who also came to the scene and found Mr. Bertramsitting motionless on the floor in the apartment bathroom.McMahon felt Bertram's arm, thought Bertram had a pulse,and noted that Bertram was still warm. Officers Kelly andSullivan advised McMahon that they had also called Re-spondent to send an ambulance. Thereafter Hall and Tour-^gly arrived at the scene and Hall checked Mr. Bertram forvital signs. On Mr. Bertram's face and chest as well as onthe floor were numerous blood clots. Finding no evidenceof life, but noting that the patient was cool, his eyes dilated,and his face a bluish color, Hall asked McMahon whetherthe medical examiner should not be called-the purposebeing to have the latter pronounce Mr. Bertram dead.24McMahon instead directed Hall to take Bertram to theHolyoke Hospital. Hall, somewhat,"put out" by this in-struction repeated the question but was given the same or-der. Hall then proceeded to place the body on the stretcher,wrapped it in a blanket from head to toe (covering the head)and he and Tourigny took the body downstairs head first,put it in the ambulance and drove to Holyoke Hospitalsome 10 city blocks away.Upon arrival at the hospital,Mr. Bertram was pro-nounced dead by Dr. David P. Hebert. Mr. Bertram was, infact, already dead when he was covered up by Hall in theapartment.26On September 26, as previously noted, the Board-con-ducted election was held and the ballot count was in favorof the Union.Also on the morning of September 27,27 Captain Smith ofthe Holyoke Police Department telephoned Soutiere andadvised Soutiere that, at about 2:30 a.m. on September 26,1972, Hall, in handling an ambulance matter, had given apolice officer a hard time and, by his actions, Hall hadpronounced a patient dead. Smith advised Soutiere that he23 Thesefindingsare consistent with the testimony of Soutiere and Toung-ny andnot inconsistentwith that of Hall. I do not creditSoutiere's testimonythat he informed Hall on this occasion that if Respondent got "anothercomplaint" on Hall, Hall would be discharged. Soutiere, as I have alreadynoted, was a defensive and argumentative witness and he equivocated in thisarea of his testimony-first saying Hall denied the Providence Hospitalincident, then saying that Hall explained that what Hall was referring partic-ularly to "was the problems at the Holyoke Nursing Home." Finally, as willappear, Soutiere contradicted himself as to the reasons for Hall's discharge,firstassigningfive reasons in his examination by the General Counsel, thenreducing the reasons to four in the same examination and, finally, whenRespondent put on its case in chief, assigning additional reasons for histermination of Hall not mentioned in his prior examination.Hall credibly denied receiving this "one more complaint" warning andTourigny testified, that, if such a warning was given, it wasnot made in hispresence-this despite Soutiere's statement that Toungny was "four or fivefeet away" when the instant discussion took place.And, in view of the foregoing, I attach no weight to Respondent's writtenrecord that a "one more complaint" warning was given on this occasion. Ialso note that Soutiere admitted that he did not give thiswritten warning toHall. I do not credit Soutiere's testimony that he toldHall he wasgoing toput a warning in writing. Even were Ito assign weight to this record entry,which Ihave not done, I observe that the entry was made after the Union'sdemand for recognition and after Lariviere knew ofHall's unionactivity andRespondent had already committed at least one violation of Section 8(a)(1),in which Lariviere told Adams that Respondent would move to New Hamp-shire, if the Union came in.In reachingmy conclusion, which will appear, that this incident played nosignificant role in Hall's discharge I find, based on the credible testimony ofHall and Mrs. Mclnerny, that Hall arrived at Providence Hospital at 11:30on September 11, 1972, and spoke to Mrs. Mclnerny's secretary thereafter.Lanviere's report ofMclnemy's subsequent call to him-a report purported-ly made in the regular course of business-is dated I I a.m. on September 11,1972, atleastIhalf hour pnor to the time such call could have been made.Moreover, I am constrained to observed that this matter was not of suchsignificant consequence as to cause discharge SeePaschall Truck Lines, Inc,190 NLRB 691.24 Both Hall and Toungny thought that Bertram was dead.25 I make these findings primarily on the basis of the credible testimonyof Sgt. McMahon, whose version was essentially corroboratedin the fulltestimony of Tourigny. Officer Kelly who remained outside the apartmenthouse (to meet the ambulance) from the time Hall and Tourigny arrived untilthey left also credibly testified that the body was completely covered whenitwas removed from tbebuilding by Tourigny and Hall. I do not credit Hall'stestimony that he merely covered Mr. Bertram-up to hisnosewith blanketsand put a towel over the rest of the head. 1 found. Hall very defensive andevasive in this aspect of his testimony except with respect to his descriptionof the body which I credit.26 I make this finding on the basis of the following., Hall testified crediblythat it took him 7 to 10 minutes from the time he'got to the Bertram apart-ment until he got the body to the hospital. From this 10 minutesmaximumitwould seem realistic to subtract at least 2 minutes for Hall's taking of vitalsigns and his verbal exchange with McMahon, which would reduce the timeremainingfor loading the body on the stretcher and moving it to the hospitalto a period of from 5 to 8 minutes (McMahon consistently, testifiedthat thescene at the apartment after the arrival of the ambulancemen consumed"maybe 5minutes ")The trip to the hospital, took 3 to 4 minutes, accordingto Hall (this period is, of course, included in the 5 to8minutes estimate,supra ).After arrival at the hospital it took 30 seconds before the body wasreceived by Dr. Hebert. Hence from the time the body was wrapped on thestretcher until Dr. Hebert saw it, 5-1/2 to 8-1/2 minutes had lapsed.Dr. Hebert, after being qualified as a medical expert, testified that at thetime he viewed the body it had been dead at least 15 minutes and probablylonger and that it would not have been possible for a pulse to be felt 10minutes previously. The cause of death was a massive abdominal hemorrhagedrawing the blood supply to a level below the point at which life could besustained.Iwas much impressed by Dr. Hebert as a witness. Among other things towhich he testified, he estimated Mr. Bertram's age at death as beingbetween75 and 80. The police report indicated Bertram's age as 78.27 I make this finding on the basis of Soutiere's admission in his affidavit.The date, September 27, is also consistent with the date Lariviere spoke toTourigny about the matter, as will appear, as well as the date Lanviere spoketo Sgt. McMahon regarding the same matter. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas going to investigate the incident and Soutiere stated heintended to do the same.On September 27, Lariviere telephoned Tourigny andasked for an oral report on the Bertram matter which Tour-igny gave him. At Lariviere's request, Tourigny later alsosubmitted a written report of the incident. In the afternoonof September 27, Hall prepared a list of bargaining demandswhich, as previously found,were seenby Lariviere. Also onSeptember 27, Lariviere obtained a telephone report of theBertram incident from Sgt. McMahon which Lariviere re-duced to writing.28On the morning of September 28, Lariviere telephonedHall at the Holyoke office and directed Hall to report toSoutiere's office in Springfield which was on Hall's wayhome from work. Hall went to the Springfield office thatafternoon and spoke to Lariviere who told Hall he wasbeing terminated because of a report by Sgt. McMahon thatHall was impolite, had pronounced a patient dead, and thatHall's relationship with the Holyoke Police Department wasnot good. Before leaving, Hall told Lariviere that he, Hall,knew he was being discharged because of the Union. Larivi-ere made no response.Hall then went home, got his uniforms, returned to theoffice, and asked to speak to Soutiere. Hall met with Souti-ere and Lariviere in Lariviere's office and asked what Sgt.McMahon had said. Soutiere then read from a document inhis hand (Lariviere's report of his telephone call to Sgt.McMahon) and mentioned essentially the same matters pre-viously disclosed to Hall by Lariviere. Hall told Soutierethat the report was untrue and stated that he, Hall, knewthat the his discharge was "on account of the Union." Souti-ere made no response to this accusation 29Hall then requested a copy of the document from whichSoutiere was reading and Soutiere refused, suggesting thatHall go to the police department. Soutiere did not ask fora written report from Hall.The next day Hall went to the police department andspoke to the chief of police and Lt. O'Connor, asking to seea copy of the letter Sgt. McMahon sent to Respondent.(Hall thought the Lariviere report of the Bertram incidentfrom which Soutiere had read the previous day was a letterfrom Sgt. McMahon). Hall was advised that no letter hadbeen sent to Respondent in this matter. Hall then went toCaptain Smith of the Holyoke police department who con-firmed that he, Smith, had made a report to Respondentabout theBertram incident. Smith refusedto tellHall whathe had told Respondent and suggested that Hall go back toRespondent.Hall went back to Respondent's office and spoke to Lari-viere who confirmed that the matter was first reported to28 According to Lariviere's report, Hall told McMahon the patient wasdead.At the hearing,McMahon credibly denied that Hall made such astatement.29 I make these last two findings of the credible testimony of Hall.Roncallialso corroborated Hall's making of the accusation to Soutiere on this occa-sion.Soutiere did not deny this accusation nor did hedenythat he failed torespond to it. In answer to his counsel's question whether Soutiere haddiscussed the Union with Hall when Soutiere read the report to Hall on thisoccasion,Soutiere answered merely"Ididn't." (See tr. p. 49).In view of Hall's credible denial,Ido not credit Soutiere's testimony thathe told Hall on this occasion that he had previously warned Hall that Hallwould be discharged if Respondent got one more complaint on him.Respondent in a telephone call to Soutiere, but that if Halldesired any further information Hall wuld have to speak toSoutiere. Hall then left.That night Hall went to see Soutiere at the latter's homeand tried to get his job back. Hall sought to explain that hehad not declared Bertram dead nor was he impolite to thepolice, but Soutiere was unmoved. There was also somediscussion about Hall returning some bandages and otherambulance supplies which Hall claimed he had purchasedbut which Soutiere thought were stolen. Hall stated he hadpurchased these materials but had not turned in the slips forreimbursement. Soutiere stated he could not prove whetherthe materials were his or Hall's, so he told Hall to keepthem. There was also a discussion of Hall's union activitiesand Soutiere told Hall that he felt Hall was a union adherentbecause Hall had not knocked on his, Soutiere's, office doorto tell Soutiere that Hall was opposed to the Union as otheremployees had done. Soutiere also told Hall that the latter'sunion activities were an act of disloyalty to Soutiere andthat Soutiere considered this a "knife in the back." Hall wastold he would not be rehired and he left 30Since his discharge, Hall has caused the filing of thecharge herein, has sought unemployment benefits, and hasalso undertaken legal action with the Massachusetts com-mission against discrimination and the Federal Equal Em-ployment Opportunity Commission. He has not beenrehired.e.Concluding findings with respect to HallIn explaining the reasons for Hall's discharge, Soutierestated at the hearing that the Bertram incident was the mostserious and that Hall, on that occasion, violated two compa-ny rules-he argued with the police department and hedeclared a person dead.The Company's written rules were put in evidence and donot say anything about these two alleged maxims. On theother hand, as a practical matter, Respondent's employeeshave had disagreements with the police and have not beendischarged.As to the matter of handling a person as a corpse, severalwitnessesincluding Hall, Tourigny, Neissner (another em-ployee), and Officer Kelly stated that the standard proce-dureis that only a medical examiner may declare a persondead and that he will not be treated as dead until so de-clared. But the standard procedure is not always followed.Thus, Hall credibly testified to an incident in which hecompletely covered a corpse on the street solely on theinstructions of a police officer. Adams credibly testified totwo incidents which have occurred since Hall's discharge, in30 These findingsare based on the essentially consistentversions of theincident provided by Hall and Soutiere. Soutiereadmittedthe "knocking onthe door"discussionand did not denymaking the "knife in the back"allegation.Idiscredit Soutiere's statementthat this event took place onSeptember26, inasmuch as the record makes it abundantly clearthat Hallwas not discharged until September28. I find it unnecessaryto pass onSoutiere's claimthat he remindedHall on thisoccasionthat when the Provi-denceHospital incidentoccurred,he, Soutiere, told Hall thatHall would bedischarged if one morecomplaintwas made against him.WhileHall did notdenythat Soutiere made the foregoingremarkin Soutiere's home,it is clearthatthe dischargehad alreadytaken place and the instant remark,even ifmade,would havebeen superfluous. FOREST PARKAMBULANCE SERVICE557which the Holyoke police refused Adams' assistance inhelping a patient, after the ambulance had been called, forthe reason' that, in the judgment of the police, the patientwas already dead. In one of these incidents, when Adamsconfronted the police and a bystander, the body was alreadycovered. In neither incident had the medical examiner ar-rived.31 Officer Kelly, a straightforward witness, whose tes-timony has been credited elsewhere in this Decision, statedthat when he has been called to the scene of an accident atwhich he has found the body cold, he calls the medicalexaminer and lets the latter decide how to proceed. Theinescapable conclusion from this statement is that OfficerKelly would not take the precaution of also.calling Respon-dent to send the ambulance on which Respondent carriesresuscitating equipment.I conclude on the basis of the foregoing that the HolyokePolice-when'called to the scene of an incident like thisone-can, on their own authority, decide: to call the medi-cal examiner (and not to call an ambulance); to refuse thequasi-medical assistance of the ambulance attendants whenan ambulance arrives, or to allow or even direct the com-plete covering of a body believed to be dead. In these cir-cumstances-and bearing in mind that Bertram wasdead-what Respondent's defense boils down to is that Hallerred,notbecause he completely covered Bertram, but forthe reason that he did so in disagreement with the Holyokepolice causing the police to complain to Respondent.But Respondent has received complaints from the Ho-lyoke police department about other employees and there isno showing that any were ever discharged. Moreover, Hall,on one occasion in the spring of 1971, directly disobeyed theorders of Officer Golden of the Holyoke police departmentto remove a patient immediately from the scene of an acci-dent. Hall feared the patient had a broken back and insistedon placing a board underneath him before moving him. Fortaking this precaution Hall received verbal abuse fromGolden. The patient did, in fact, have a broken back andSoutiere wrote a letter to the Holyoke police departmentcomplaining of Golden's action and prior problems Re-spondent had with Golden. In handling various disputeswith the Holyoke police department, Soutiere conceded atthe hearing, he had found them to be at least "part wrong."In view of all the foregoing, I am not persuaded that theBertram incident was the substantial motivating factor inHall's discharge. And, having already rejected the otherincidents as reasons for this action, I find rather that Hallwas terminated because of his union activities and thatRespondent thereby violated Section 8(a)(3) and (1) of theAct.Imake this finding in consideration of the establishedfacts that Hall was an active union adherent, that this waswell known to Respondent and Respondent maintained ananimus against the Union so strong that Lariviere told Halland Tourigny that Respondent would shut down and putemployees out of work if the Union came in. I also rely on31Adams was so concerned about this incident that he reported it toLanviere stating that he, Adams, did not want to get fired, as had Hallbecause of what happened Lanviere indicated no concern. Adams also wrotea letter to Union Representative Foley explaining what had happened on thisoccasion.the timing of Hall's discharge on the heels of the Union'selection victory,32 Respondent's shifting bases to explain thedischarge,33 its other unfair labor practices, and the failureto deny, at the time, Hall's accusation to Lariviere andSoutiere that Hall was being discharged because of theUnion. 34I am also constrained to observe that Hall was alreadytargeted for reprisal by Respondent before his discharge.For, as I have found, Hall's payment checkoff to a creditorwas canceled on September 26-the day the Union won theelectionbut before Respondent received Captain Smith'scomplaint on September 27 about the Bertram matter.2.RoncalhRoncalli's union activities have been heretofore recount-ed.He was, along with Goldman, an original leader in theunion movement and he continued in this role throughout.His activities were, of course, well known to Respondentbecause Adams told Lariviere of them-and Respondent'sadmitted opposition to the Union and its independent8(a)(1) violations through the activities of Soutiere and'Lari-viere have already been found.The General Counsel's theory with regard to Roncalli isnot simply that he was discharged because of his unionactivities, as in Hall's case, but rather that Roncalli wasconstructively discharged by Respondent, that is, he was32 See,e.g.,Master Appliance Corporation,158 NLRB 100933 See, e.g.,Ideal Donut Shop,148 NLRB 236, 246, enfd. 347 F.2d 498 (C.A.7, 1965). I find no merit in Soutiere's further reasons for Hall's discharge-Hall's alleged disregard for the truth, his claimed poor relationswith hisfellow employees, his alleged theft of bandages and other incidents in whichHall's conduct was questioned. I reject these reasons if only on thebasis thatSoutiere's sworn testimony was that the four incidents discussed,supra,in thebody of this Decision, were the sole reasons for Hall's discharge. Moreoverthese alleged further reasons were not mentioned to Hall when he was dis-charged, nor, apparently, were they documentedin Hall's personnel file, aswere other matters Also, two of the employees, with whom Hall purportedlyhad disagreements, testified in Hall's behalf at the hearing.34 It seemsto me that an innocent employer, in the actof -discharging anemployee for just cause, would readily deny that the discharge was for anunlawful reason. I deem Lariviere's and Soutiere's failure toanswer thisaccusation,made to each, to be an admission that it wastrue. SeeMc-Cornuck,Evidence§270 (2 ed 1972) "Admission by Conduct (b) Silence,"p 651,et seq.;CfUnited Paperworkers and Paperworkers, AFL-CIO,160NLRB 1108, 1110, enfd. as modified 397 F.2d 153 (C.A. 6, 1968).I have considered the cases cited by Respondent in its brief and find themdistinguishable on their facts. InGuyan Valley Hospital, Inc.,198 NLRB No.28, the Board affirmed the Trial Examiner's conclusion that employeeGlandon's misconduct was such that the Employer was required to takeprompt disciplinary action to avoid adverse publicity. Here, however, theactions of Hall, in his complained of handling of a corpse on a police callwere not substantially different from sumlar incidents which didnot occasionrepercussions. InLone Star Industries, Inc.,195 NLRB 351, the Board af-firmed the Trial Examiner's conclusion that Bailey was discharged after ithad been reported that he had refused the legitunate request ofa customerand made derogatory comments about one of the Respondent's own officials.Here, however, Hall carved out his instructions and has not been shown tohave made derogatory remarks about Respondent'smanagement. InAirlinesParking, Inc,196 NLRB 1018, the Board concluded that Gardner was dis-charged after being caught sleeping in violation of a recent express companyprohibition of such conduct and inJoseph C. Asher d/b/a The Meat Cleaver,200 NLRB No. 130, Stephenson was discharged in the context of slow serviceto a customer even though the Respondent had a published rule that slowservice would be cause for discharge. Here Respondent has no written ruleregarding the handling of a corpse and the practice of handling corpsesduring the course of police calls has been, as I have found, so vaned that Iam unable to conclude that Hall's actions were inconsistent therewith. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransferred to more arduous duties because of his supportof the Union and then quit as the result of the more onerouswork thus unlawfully assigned him.Roncalli began his employment with Respondent as anambulance attendant trainee at the Springfield office onMay 29, 1972. Thereafter he worked in the Springfield officeprimarily performing in-house janitorial work and servingon the second (backup) ambulance when the first ambu-lance was on call. In August 1972, he received an automaticpromotion to ambulance attendant with an increase in pay.Sometimelater in August or early Septemberhe was trans-ferred to Holyoke to replace Alves, who left to take otheremployment. At Holyoke, Roncalli became essentially afull-time attendant on the single ambulance at that locationperforming minor cleaning work on the ambulance or in theoffice when the ambulance was not in service. Since theHolyoke job required shift work, Roncalli received in Sep-tember the further increase in pay which goes with the shiftschedule. During the summer Roncalli had completed thestandard Red-Cross course and had made arrangements totake the advancedcourse.On September 25, 1972, the day prior to the Board-con-ducted election, Lariviere and Roncalli had a conversationin Lariviere's car while Lariviere was taking Roncalli home.Roncalli asked Lariviere on this occasion what Roncalli'sfuture status was going to be because Roncalli had heardthat O'Connor might be transferred to Holyoke. Larivierestated that he, Lariviere, had not yet spoken to Soutiereabout this matter, but Lariviere asked Roncalli, in anyevent, whether Roncalli would prefer shift work in Holyokeor his prior assignment as a dayman in Springfield. Roncalliexplained to Lariviere that he, Roncalli, would prefer tocontinue on shift work on the ambulance,sincehe enjoyedthese duties much more than his work as a dayman atSpringfield which required that he spend "99 (%) percent ofthe time" on the end of a broom. Lariviere could not giveRoncalli an answer, he said, until the matter was discussedwith Soutiere.On the next day, September 26, several hours after theUnion won the Board election, Lariviere called Roncalliand in a curt manner told Roncalli to report to work onSeptember 28 at Springfield as a dayman (the 27th beingRoncalli's day off).Roncalli reported to Soutiere at Springfield on September28. The latter then told Roncalli to wash the garage win-dows-the dirt being caked on35 Roncalli finished this workabout noon when Lariviere told him, on Soutiere's instruc-tion, that, Roncalli would clean and wash the showroomfloor, which Roncalli did.The next morning, September 29, six cans of paint werebrought in and Roncalli told a number of his fellow employ-ees including Neissner that he expected that he would nextbe called on to paint. He continued that if he were asked todo so he would refuse, since he felt that he had no qualifica-tion to be a painter.36 Shortly thereafter Soutiere.confrontedRoncalli and told him there was a rumor that he was goingto quit if ordered to paint. Roncalli denied the rumor. Souti-ere then told Roncalli and another employee to paint thefloor and Roncalli refused.Several minutes later Roncalli went into Soutiere's officeto discuss the matter further. He informed Soutiere that hewas not quitting-he was merely refusing to paint which hedid not consider part of his duties. Soutiere insisted that itwas part of his duties and that this had been explained tohim when he was hired. Roncalli rejoined that he was toldonly to do general cleaning work, which, in Roncalli's judg-ment, did not include painting. Roncalli told Soutiere thathe liked working on the ambulance and this is what hepreferred. At this point Soutiere asked Roncalli if he hadobtained standard and advanced first aid cards and Roncal-li stated that he had only obtained a standard card and wasabout to begin the advanced course. Soutiere told Roncallithat he was told, when hired, that he had 3 months to getboth cards. Roncalli denied that he had been told this whenhired. Roncalli again refused to paint the floor and Soutieretold him to turn in his uniforms and draw his pay 37Shortly thereafter, Roncalli completed an application fora similar job with Harris Ambulance in East Longmeadow.In so doing, he explained to Goggin, a Harris Ambulanceofficial, the circumstances of his, Roncalli's, termination byRespondent. Goggin advised Roncalli to call back in 2 dayswhen he would be informed when to report. Two days laterRoncalli called Goggin who said that Mr. Harris had spo-ken to Soutiere and Harris told Goggin not to hire Roncalli.Harris now works for Respondent and Soutiere, as he ad-mitted in his affidavit, purchased Harris Ambulance onOctober 19, 1972.Roncalli has not been rehired by Respondent nor has hebeen hired by any other ambulance service.Concluding Findings Re RoncalliSoutiere described Roncalli as a lazy and "lousy" worker.These characteristics were not, however, mentioned to Ron-calli at the time of his discharge and, in any event, Roncalliwas admittedly continued in Respondent's employ afterSoutiere claimed he first noticed such alleged characteris-tics.And Roncalli received a so-called automatic 3-monthincrease(after 2-1/2 months) and was thereafter given themore responsible and higher paying position at Holyoke ofregular shift work on the only ambulance at that location.Moreover, Soutiere's opinion of Roncalli did not apparentlyjibe with that of Lariviere who expressed surprise and heart-break when hearing of Roncalli's separation and whoagreed to give Roncalli an employment recommendation"on the q.t.," if Roncalli needed one.Hence the question is narrowed to whether Roncalli, ineffect, terminated his own employment by refusing to carryout a legitimateorder or whether he was constructivelydischarged by being transferred to disagreeable work inpunishment for his union activities-disagreeable work35 Soutiere at first testified he didn'tknowwhy hehad waited so long todo so, and hesubsequently did refuse,I find it unnecessary to resolve thisget the windows washed but later stated this was the first available time tocredibility issue.have it done.37These findings are made uponthe testimonyof Soutiere and Roncalli36 Neissner testified that Roncalli said he was going to quit if asked towhich wasnot contradictory.Soutiere did not mention the part of the discus-paint.Since Roncalli admitted he said he would refuse to paint if asked tosion dealing with Roncalli's purported failure to obtain bothfirst aid cards. FOREST PARKAMBULANCESERVICE1559 ,from which he could be expected to quit. I conclude that thelatter is the correct answer.Soutiere claimed at the hearing that Roncalli volunteeredto transfer to Holyoke and remain there until Respondentcould find a replacement for him. Even assuming the indefi-nite nature of this transfer, I am unable to conclude that areplacement was, in fact, "found" for him,For the replacement, William O'Connor, Jr., was alreadyworking at the Springfield office with his father, O'Connor,Senior. And O'Connor, Junior, did not have either his stan-dard or advanced first aid cards.I conclude rather that Roncalli's retransfer to Springfieldand more arduous duties, constituted a constructive dis-charge. I do not find that Respondent had any plans for thisretransfer until the Union won the Board election.I reach this conclusion on the basis of all the circumstanc-es. First I note that O'Connor was already working but wasless trained than Roncalli. Also, as I have found, whenRespondent changed its policy on September 26, with re-spect to keeping pets on the premises, it did so only becauseRoncalli, like Adams, was then keeping a dog at Holyoke-the only location where this practice was shown to haveexisted. Soutiere admitted he had done nothing about thecomplaints regarding Adams' dog and did not change thecompany policy until Roncalli also brought in his dog.What need would there have been to change the policy ifRespondent had already determined to transfer Roncalliback to Holyoke? I also note that Respondent in its hasteto return Roncalli to more arduous duties as a daymanneglected to reduce his wages from that of a higher paidshiftman.After being retransferred to Springfield, Roncalli was im-mediately put on more c.nerous work. I am not persuaded,as Soutiere claimed, that this was the first opportunity towash the windows on which the dirt was caked on. Also, onthe day after returning to Springfield, Roncalli was assignedto do painting work after Respondent became aware that hewould refuse that assignment.I find, in view of all the foregoing, that Respondent trans-ferred Roncalli back to Springfield with the intentions ofassigninghim objectionable and onerous work in the expec-tation that this would cause him to quit. For Respondentknew-from Roncalli's conversation with Lariviere on Sep-tember 25-that Roncalli did not like to be a janitor. Andafter Roncalli returned to Springfield, it is clear, janitorialwork-of an arduous variety-is exactly what he was as-signed to do along with a painting job which Respondentthen knew he would refuse.38I find, accordingly, that Roncalli was constructively dis-charged on September 29, 1972, in violation of Section38 Even if Respondent had intended to use Roncalli on this assignmentbefore Soutiere heard that Roncalli would refuse to paint, I note that thereis a serious question whether any painting need have been done at this time.For, I find, on the basis of Neissner's testimony, that Respondent began andcompleted all the initial painting inside and outside this building in thesummer of 1971, not long after it purchased the premises (Neissner has sinceSeptember 1972, done touch up work on windows where the paint waspeeling). I therefore do not believe Soutiere's statement that he intended "allalong" to paint the floor which he admitted had never been painted before.In these circumstances, I conclude that the timing of the painting work was,in any event, intended to be a part of Respondent's postelection reprisalsagainst itsemployees for their union activities.8(a)(3) and (1) of the Act.39 In making this finding, I relyupon Roncalli's extensive union activities, Respondent'sawareness thereof, the timing of Roncalli's transfer anddischarge on the heels of the Union's election victory, andRespondent's animus as demonstrated by the unfair laborpractices already found which included a threat to shutdown and put employees out of work if the Unioncame in.I also rely on Respondent's belated attempts to buttress thatdischarge by giving additional reasons for it at the hearingwhich were not mentioned at the time Roncalli was termi-nated 40 and the fact that with the discharges of Hall andRoncalli Respondent had then rid itself of the remainingprincipal in-plant leaders of the Union's organizationalcampaign.41CONCLUSIONS OF LAw1.The Respondent is engaged in commerce and theUnion is a labor organization all within the meaning of theAct.2.By discharging Henry Hall, Jr., and by constructivelydischarging Michael F. Roncalli, because of their member-ship in, support of, and activities in behalf of the Union, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.3.By its discharge of Hall, its constructive discharge ofRoncalli; by coercively interrogating Adams concerning hismembership in, attitude toward, and activities in behalf ofthe Union as well as the union activities of Adams' fellowemployees; by coercively interrogating Ronald Youngabout attempts of his fellow employees to discuss the Unionwith him; by threatening employees that Respondent wouldshut down and go out of business if the Union came in; bycancelling employees' preexisting benefits in reprisal fortheir union activities; by implying, that it had means ofidentifying employees who participated in union activities;and by informing the state unemployment agency that Ron-calli quit without notice, whereas he was instead construc-tivelydischarged because of his union activities, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.39 SeeDodson's Market, Inc d/b/a Dodson IGA Foodliner,194 NLRB 192(The constructive discharge of Vander Yacht, at 203,et seq. ); AmericanAuto-Felt Corporation,158 NLRB 1628;Avondale Shipyards, Inc.,162 NLRB421, 428(Forbes),enfd. as modified 391 F.2d 207 (C.A 5, 1968).40 See cases cited,supra,in support of the concluding findings in Hall'sdischarge.41 I further find on the basis of a document received without objection atthe hearing, styled "The Commonwealth of Massachusetts, Division of Em-ployment Security, Employer's Statement," that the Employer informed theinstant state agency that Roncalli "Quit without notice," thus disqualifyinghim from receiving unemployment compensation. Since I have found thatRespondent constructively discharged Roncalli in violation of Section 8(aX3)and (1) of the Act, I conclude that Respondent further violated Section8(a)(1) of the Act by thus incorrectly advising the State agency. See OrkinExterminatingCompany ofFlonda, Inc,152 NLRB83, 84, fn. 3, enfd. 379F.2d 972 (C.A. 5, 1967). 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYThe recommended Order will contain the conventionalprovisions in cases involving findings of interference, re-straint, coercion and unlawful discharge, in violation ofSection 8(a)(1) and (3) of the Act. This will require Respon-dent to cease and desist from the unfair labor practicesfound; to restore benefits unlawfully taken away from em-ployees; to notify the state unemployment agency that theBoard has found that Roncalli was unlawfully dischargedbecause of his union activities; to offer reinstatement withbackpay to Henry Hall, Jr., and Michael F. Roncalli, andto post a notice to that effect. In accordance with usualrequirements, reinstatement of those employees will be totheir former or substantially equivalent positions (Hall as acrew chief and Roncalli as a shift man) without prejudiceto their seniority or other rights and privileges. Hall andRoncalli shall be made whole for earnings they may havesuffered by reason of the discrimination against them bypayment to each of a sum of money equal to that which henormally would have,earned from the date of the initialdiscrimination against him to the date of the offer of rein-statement, less net earnings, if any, during such period, tobe computed in the manner prescribed in F.,W, WoolworthCompany,90 NLRB 289, with 6 percent interest thereon asprescribed byIsis Plumbing & Heating Co.,138 NLRB 716.It will also be recommended, in view of the nature of theunfair labor practices in which Respondent has engaged(seeN.L.R.B. v. Entwistle Manufacturing Company,120 F.2d532, 536 (C.A. 4, 19.41) ), that Respondent be ordered tocease and desist from infringing in any manner upon therights guaranteed employees by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:42ORDERThe Respondent,United States Corporation,d/b/a For-est Park Ambulance Service,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership and activities in New Eng-land Joint Board,Retail,Wholesale and Department StoreUnion,AFL-CIO,or in any other labor organization, bydiscriminating in regard to the hire and tenure of employ-ment,or in any other manner in regard to any term andcondition of employment, of any of the Respondent's em-ployees, in order to discourage union membership or activi-ties.(b)Coercively interrogating employees concerning theirown or their fellow employees'union membership,activitiesor sympathies;threatening to go out of business if the em-ployees organize a union;withdrawing employee benefits inreprisal for their union activities;creating the impressionamong employees that it has ways or means of identifyingemployees who participate in union activities;informing theMassachusetts- Division of Employment Security that em-ployees quit without notice when, in fact,they were con-structivelydischarged to punish them for their unionactivities;or in any other manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Offer Henry Hall, Jr., and Michael F. Roncalli imme-diate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges and make them whole for anyloss of pay they may have suffered as a result of the discri-minatory discharge, in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Restore "in garage" employee parking privileges and,ifHall accepts reinstatement, restore the payroll withhold-mg arrangement in favor of Hall's creditor, if Hall so re-quests.(d)Notify the Massachusetts Division of EmploymentSecurity, in writing, that the National Labor RelationsBoard has found in this proceeding that Michael F. Roncalliwas constructively discharged by Respondent in order topunish him for his union activities and that he did not quitwithout notice.(e)Post at its place of business in Holyoke and Spring-field,Massachusetts, copies of the attached notice marked"Appendix." 43 Copies of this notice, on forms provided bythe Regional Director for Region 1, after being duly signedby the Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60'consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges unfair labor prac-tices not found herein.42 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National LaborRelations Board, the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of theRules andRegulations, be adopted by the Boardand become itsfindings, conclusions and order, and all objections theretoshall be deemedwaived for all purposes.43 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor RelationsBoard." FOREST PARK AMBULANCE SERVICE561APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to give evi-dence, it has been decided that we, United Service Corpora-tion d/b/a Forest Park Ambulance Service, have violatedthe National Labor Relations Act and we have been or-dered to post this notice.The National Labor Relations Act gives you, as employ-ees, certainrights, including the right to self-organization,to form, join or helpunions;and to bargain collectivelythrough a representative of your own choosing.Accordingly, we give youthese assurances:WE WILL NOT interrogate you concerning your mem-bership, activities, or sympathies or those of your fel-low employees.WE WILL NOT try to make our employees believe thatwe have ways of finding out whether you participatedin union activities.WE WILL NOT do anything that interferes with any. ofyour rights above.WE WILL NOT discharge you, take away any of yourprivileges, close down our business or take anyreprisalaction against any of you because you join, support, orengage inorganizational activities on behalf of NewEngland Joint Board, Retail, Wholesale and Depart-ment Store Union, AFL-CIO, or any other union.WE WILL NOT report to state agencies that employeeshave quit without notice when in fact they have beenconstructively discharged because of their union activi-ties.WE WILL offer to reinstate Henry Hall, Jr., and Mi-chael F. Roncalli to their respective jobs with full sen-iority and all other rights and privileges, as the Boardhas found that they were discharged because they sup-ported the organizational campaign of the above-named Union.WE WILL also make up all pay Henry Hall, Jr., andMichael F. Roncalli lost because of their dischargeswith 6 percent interest.WE WILL restore Henry Hall's credit arrangement ifhe accepts reemployment and we will restore employeegarage parking privileges.WE WILL notify the Commonwealth of MassachusettsDivision of Employment Security, in writing, that theNational Labor Relations Board has determined thatMichael F. Roncalli was constructively discharged bythe Company in order to punish him for his unionactivities and that he did not resign without notice.DatedByUNITED SERVICE CORPORATIONd/b/a FOREST PARKAMBULANCE SERVICE(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 7th Floor-Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.